                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Thomas Raymond Firriolo,               )       Case No. 6:18-cv-01034-DCC
                                       )
                     Plaintiff,        )
                                       )
v.                                     )                   ORDER
                                       )
Larry J. Merio, Corrine Beckwith, John )
or Jane Doe,                           )
                                       )
                     Defendants.       )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint.       ECF Nos. 1.      In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter

was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings

and a Report and Recommendation (“Report”). On May 5, 2018, the Magistrate Judge

issued a Report recommending that Complaint be dismissed without prejudice and

without issuance of service of process. ECF No. 11. Plaintiff filed objections to the

Report. ECF No. 16.

                                 LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                         ANALYSIS

       The Report recommends that the Complaint be dismissed because Plaintiff fails to

plausibly allege a federal cause of action. Moreover, the Court should decline to exercise

supplemental jurisdiction over any of Plaintiff’s potential state law claims. Plaintiff’s

objections consist of allegations that he has been profiled by a member of this Court’s

Clerk’s Office and a Deputy United States Marshal. Plaintiff also filed a letter stating that

there has been no movement in this case and reiterating his claims regarding profiling,

which the Court has reviewed in an effort to afford a pro se Plaintiff with every opportunity

to survive summary dismissal. Plaintiff has not addressed the findings of the Magistrate

Judge; however, because he filed objections, the Court has conducted a de novo review

of the Complaint. After such review, the Court agrees with the Magistrate Judge that

Plaintiff has failed to allege facts that would plausibly state a federal cause of action.




                                              2
                                     CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. Plaintiff’s Complaint is DISMISSED without

prejudice and without issuance of service of process.


      IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
October 15, 2018
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
